Title: To Thomas Jefferson from Frederick Winslow Hatch, 21 June 1825
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear Sir—Charlottse—
Tuesday. 21st June—25—Knowing the deep & truly paternal interest which you take in the improvement & future prospects of your Grand Children, will you permit me to tender to Lewis, thro’ yourself, my attentions to his studies during the Vacation of about four weeks which commences tomorrow. It will give me pleasure to meet him at my house every Morning at 8 O’clock & to receive from him such recitations as he may prepare during the day.—This offer has been made to all my Scholars, without the contemplation of any additional expence to their parents.—I participate with you Sir very sincerely in the deep anxiety which you feel in behalf of these boys, & as far as my poor abilities can aid in securing the future prosperity of the only one that now remains with me, they will not be wanting. Any  intimations from yourself or his mother, for his benefit will be kindly receiv’d, & consider’d only as adding to the very many obligations by which I am already bound to you in very warm affection & the truest respect.F W Hatch.—